 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                 ***
 9   NEIL GOMEZ,                                        Case No. 2:18-cv-00176-RFB-GWF
10                      Plaintiff,
                                                                            ORDER
11           v.
12   DOUGLAS HEDGER,
13                     Defendant.
14
15          Before the Court for consideration is the Report and Recommendation (ECF No. 3) of the
16   Honorable George Foley, Jr., United States Magistrate Judge, entered November 9, 2018.
17          A district court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21   required to “make a de novo determination of those portions of the report or specified proposed
22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26   by November 23, 2018. No objections have been filed. The Court has reviewed the record in this
27   case and concurs with the Magistrate Judge’s recommendations.
28   ///
 1          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 3) is
 2   ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Plaintiff’s Complaint is DISMISSED without
 4   prejudice for failure to state a claim upon which relief may be granted.
 5          The Clerk of Court is directed to serve a copy of this Order upon Plaintiff and dismiss
 6   and close this case accordingly.
 7
            DATED: February 12, 2019.
 8
                                                  _____________________________
 9                                                RICHARD F. BOULWARE, II
10                                                United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
